Citation Nr: 0012744	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents (Agent 
Orange).








ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  He died on November [redacted], 1989, at the age of 47.  
The appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for the cause of the veteran's death based on 
claimed exposure to herbicide agents (Agent Orange) used in 
Vietnam.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Army from April 1964 to April 1966.

2.  Service personnel records do not reflect that the veteran 
had active service in the Republic of Vietnam during the 
Vietnam era, and there is no other evidence showing that he 
was exposed to a herbicide agent (including Agent Orange) 
during his active duty service.

3.  During his lifetime, the veteran was service-connected 
for macula hole, tear of the choroid and blindness, right 
eye, evaluated as 30 percent disabling; and hearing loss, 
left ear, evaluated as noncompensable (0 percent).

4.  The veteran died on November [redacted], 1989, at the age 
of 47.  The death certificate shows that the immediate cause 
of death was cardio-respiratory arrest, due to or as a consequence 
of non-Hodgkin's Lymphoma, Septicemia - Bacteremia and bronchial 
pneumonia.  No other significant conditions contributing to 
the veteran's death were noted.

5.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any 
incident/event of military service or any medical condition 
treated therein, to include his service-connected 
disabilities or claimed exposure to herbicide agents (Agent 
Orange) used in Vietnam.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death due to exposure to herbicide agents used in 
Vietnam, or on any other basis, is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial step in adjudication of claims and appeals is to 
determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

For purposes of establishing a well-grounded claim for 
service connection for the cause of the veteran's death, the 
requirement of showing evidence of a current disability is 
established as the "current disability" is the condition 
that caused the veteran's death.  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

Notwithstanding the foregoing, the Board notes that a 
claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds that 
the holding in Combee is applicable to the facts in this 
case.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, service 
connection for certain "chronic diseases," e.g., malignant 
tumors, may be granted on a presumptive basis if shown to be 
compensably disabling within a year after service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disability diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A review of the veteran's death certificate shows that he 
died on November [redacted], 1989, at the age of 47.  The 
death certificate shows that the immediate cause of death was 
cardio-respiratory arrest, due to or as a consequence of non-
Hodgkin's Lymphoma, Septicemia - Bacteremia and bronchial 
pneumonia.  No other significant conditions contributing to 
his death were noted.  The report also noted that no autopsy 
was performed.

The veteran's report of separation, Department of Defense 
Form 214, revealed that he served on active duty in the 
United States Army from April 1964 to April 1966.  His active 
service included foreign and/or sea service of one year, four 
months and twenty-six days in Hawaii.  There is no indication 
that the veteran served in the Republic of Vietnam during his 
active service.  A review of his service medical records, 
including his discharge examination, revealed diagnoses of 
high frequency hearing loss, left ear, and defective vision, 
history of macular hole and tear of the choroid.  No 
treatment for or diagnoses of non-Hodgkin's Lymphoma, 
Septicemia - Bacteremia and bronchial pneumonia were 
indicated.  Moreover, there is nothing in these records which 
reflects exposure to herbicide agents.

In July 1966, a VA general physical examination was 
conducted.  The report of this examination noted normal 
cardiovascular findings.  The report also indicated that the 
veteran's heart was not enlarged and had a normal sinus 
rhythm. 

In September 1966, the RO issued a rating decision that 
granted service connection for macula hole, tear of choroid 
and blindness, right eye, and assigned thereto an initial 
disability evaluation of 20 percent, from April 1966, 
followed by 30 percent, from June 1966.  That rating decision 
also granted service connection for left ear hearing loss and 
assigned thereto a noncompensable (0 percent) initial 
disability evaluation.  These evaluations remained in effect 
at the time of the veteran's death.

In support of her claim, the appellant submitted numerous 
records relating to medical treatment received by the 
veteran.  A medical treatment report, dated in November 1988, 
noted a diagnosis of non-Hodgkin's Lymphoma.  The report 
indicated that this condition had been "diagnosed in 1988."   
In October 1989, the veteran was admitted to the hospital due 
to the to appearance of submandibular and post avicular nodes 
with thrombocytopenia.  The terminal hospitalization report 
concluded with diagnoses of: (1) non-Hodgkin's Lymphoma, 
advanced; (2) Septicemia; (3) bronchopneumonia; (4) cardio-
respiratory arrest; and (5) lymphosarcoma cell Leukemia, 
secondary to non-Hodgkin's Lymphoma.

The appellant contends that the veteran developed non-
Hodgkin's Lymphoma as a result of exposure to Agent Orange 
during service.  She indicated that her husband had told her 
that he performed a portion of his active duty service in the 
Republic of Vietnam.  There is, however, no showing in the 
record that the veteran ever served in Vietnam or was exposed 
to herbicide agents in service.  The veteran's discharge 
papers reflect that he had foreign and/or sea service only in 
Hawaii; he was not awarded any medals or awards for service 
in Vietnam and no other official military documents and/or 
medical records shows otherwise.  See Duro v. Derwinski, 2 
Vet. App. 530 (1992) (VA bound by service department's 
official records describing veteran's duty assignments, 
awards, etc. of his/her military service).  Accordingly, to 
the extent her claim is based specifically on presumptive 
service connection for non-Hodgkin's Lymphoma due to exposure 
to herbicide agents under 38 C.F.R. § 3.307(a)(6), it is 
denied because of the absence of legal merit or entitlement 
under the law, i.e., no proof of service in Vietnam.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded on any 
other basis.  Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  As detailed above, there is no competent medical 
evidence of record which supports an etiological relationship 
between any condition the veteran was treated for in service 
and the subsequent development of non-Hodgkin's Lymphoma 
decades after service.  In summary, no medical evidence of 
record links the cancer condition that caused the veteran's 
death to any event or etiology of service.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well-
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided, medical evidence already 
of record supports claim on the nexus question).

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between herbicide or 
Agent Orange exposure and the development of the non-
Hodgkin's Lymphoma in 1988 and his eventual death by this 
disease in November 1989, service connection on direct-
aggravation-presumptive bases under 38 C.F.R. §§ 3.303, 
3.306, 3.307 for a cancer/tumor disease is not warranted as 
well.  Combee, 34 F.3d 1039 (Fed. Cir. 1994).  As noted 
above, the onset of his cancer was shown to be decades after 
service and there is no medical evidence of any kind that 
relates it to any incident/event of service or any medical 
condition treated therein.  There is also no competent 
evidence of any kind showing that the veteran's service-
connected macula hole, tear of the choroid and blindness, 
right eye, and hearing loss, left ear, caused, contributed, 
or combined to cause his death.  In this regard, the 
appellant's assertions of medical causation concerning the 
circumstances of her husband's death are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91 (1993); Espiritu, 2 Vet. App. 492 (1992).  
Consequently, the claim is not well grounded.  Caluza, 7 Vet. 
App. 498, 506 (1995).

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  It is noted that additional 
efforts to locate other service records were undertaken by 
the RO, but following a request for more detailed 
information, the RO sent the appellant a letter in November 
1999 asking her to complete a NA Form 13075.  However, she 
never responded to this inquiry.  The Board therefore finds 
that the obligation imposed by section 5103(a) has been 
satisfied to the extent possible.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that other relevant evidence 
exists that would serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

